Citation Nr: 0605751	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-34 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for neurocardiogenic 
syncope.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active service from January to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The appellant failed to attend his hearing before the Board 
in September 2005.

Under 38 C.F.R. § 20.704(d) (2005), if an appellant (or when 
a hearing only for oral argument by a representative has been 
authorized, the representative) fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  

In this case, the veteran states that he was unable to attend 
the hearing because he is incarcerated.  The Board finds that 
this reason provides good cause for his failure to attend the 
hearing. 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before the Board in St. 
Petersburg, Florida, in the order that 
this request was received relative to 
other cases on the docket for which 
hearings are scheduled to be held within 
this area, no earlier than sometime 
between January and April 2007.  The 
appellant should inform the RO 
immediately when he is released from 
prison.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


